Citation Nr: 1438000	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  10-43 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left forearm disability, manifested by numbness and swelling. 

2.  Entitlement to an increased evaluation for service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to July 1969. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from December 2009 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2014, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

During the April 2014 hearing, the issue of an increased evaluation for service-connected epicondylitis of the left elbow was raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of service connection for a left forearm disability and a TDIU are 
addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that the issue of an increased evaluation for service-connected PTSD be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal an increased evaluation for service-connected PTSD have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).

During his April 2014 hearing before the undersigned, the Veteran indicated that he wished to withdraw the issue of an increased evaluation for service-connected PTSD.  Because the Veteran has clearly indicated his wish to withdraw this issue, there remains no allegation of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2013).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this issue and it is therefore dismissed.


ORDER

The claim as to an increased evaluation for service-connected PTSD is dismissed.    

REMAND

During the April 2014 hearing, the Veteran testified to having received treatment for his left forearm from Hand Injury Associates in June 2013.  He indicated that the records had not been associated with his claims folder and consequently the record was held open for 60 days for the Veteran to obtain the records.  To date, these records have not been associated with the record.  To afford the Veteran all benefit of the doubt, the AOJ should attempt to obtain these records on his behalf.

It is also noted that the Veteran was briefly hospitalized following the injury in service and that the inpatient records have not been obtained.  This should be accomplished on remand.

Additionally, the issue of entitlement to TDIU is inextricably intertwined with the current claim for service connection.  In other words, if the service connection claim is granted, this may impact the TDIU claim.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on the Veteran's TDIU claim is, therefore, deferred.

Accordingly, the case is REMANDED for the following actions:

1. With any necessary assistance from the Veteran, obtain all pertinent treatment records, to include but not exclusive of those from Hand Injury Associates.  All efforts to obtain these records must be documented in the claims folder. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A (b) (2) (West 2002); 38 C.F.R. § 3.159(e) (1) (2013).

2. Obtain the inpatient clinical records from the Veteran's hospitalization in May 1968 in service.

3. Thereafter, take any other development action that is deemed warranted and readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


